Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claims 1-15 and 45-47  are entitled to benefit of priority to the provisional application 62/358701, filed 7/6/2016. 
Claims 37, 39, 41-44 and 48, 50, 52-56 and 58-59 do not have basis in the provisional application because the provisional does not provide guidance to use a 3% cut off for SqBE18 that is commensurate in scope with the instant claim.  The provisional only discloses the 3% cutoff in table 1.5 where a where it is taught in a very specific assay in which a particular 21 CpG were considered.  The instant claim is generic to any possible SqBE18 CpG, where as few as 2 CpG are considered in any SqBE18 molecule.  Therefore the example in the provisional application is not sufficient to provide support for the currently claimed methods which are much broader than the disclosure therein.  The filing date for these claims is the parent PCT filing date 7/5/2017.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5- 11, 12-15, 37, 39, 41-48, 50, and 52-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5- 11, 12-15, 37, 39, 41-48, 50, and 52-59 are confusing when they recite “measuring the number of methylated reads” in the sample because the claim previously refers to only measuring the amount of methylated cytosines “in a vimentin nucleic acid sequence, or a portion thereof” and “generating a methylated read.”  The claim does not set forth, and does not appear to require, generating multiple reads in general or multiple methylated reads since the claim clearly was amended to require “generating a methylated read” and not multiple methylated reads.  Therefore, it is not clear what it means to require measuring “the number” of methylated reads in the sample since only one methylated read is required to be generated.  It is unclear if this limitation intends to impose a requirement that more than one nucleic acid sequence is measured and more than one methylated read generated.  
In the first “measuring” step, the claim is confusing because it recites measuring the amount of methylated CpG dinucleotides in an amplified portion of bisulfite converted vimentin nucleic acid sequence.  However, after bisulfite treatment an amplification, the CpG dinucleotides in the amplicons (i.e. the amplified portion) are not methylated.  The amendment to the claim has resulted in a confusing claim composition.  Furthermore, the sentence construction makes it unclear what is “present in a tissue sample,” the amplified portion or the methylated cytosines.  
Furthermore, it is not clear what how the first “measuring” step and the “generating” step are related to one another.  The generating is clearly recited in the claim after the step of “measuring the amount of methylated cytosines” and it is not clear what it means, after this, to “generate” a methylated read.  It is not clear if this is a step directing the output of data or if it is a step of analysis of data and the “generating” is merely a step of making note or recognizing that the read or sequence is methylated according to the criteria.  The specification does not discuss a step of “generating” a read according to the criteria, it merely exemplifies sequencing nucleic acid molecules, analyzing the sequence and observing or “calling” some as methylated according to different cut-offs.  So, looking to the specification to understand the meaning of the claim does not help clarify the issues.  
Furthermore, the newly amended “detecting at least 1% of the methylated reads” is confusing because it is not clear what it means to detect at least 1% of the reads.  A “read” refers to sequence data, and once the sequences obtained, it is not clear with it means to “detect at least 1%” of the methylated reads.  Previous to this in the claim the “methylated read” was generated, and measured.  At this point the claim appears to be directing processes related to the measuring of data.  Then, the claim sets for “detecting at least 1% of the methylated reads” and it is not clear what this further requires.  It is not clear what the “whole” is, that is 1% of what?  And what is required to “detect” 1% of methylated reads after the number of methylated reads have been measured?  Claims 8, 9, 10 recites similar language and is also indefinite for the same reasons. This is particularly problematic because the claim does not require generating more than one read. 
In claim 37 and those that depend therefrom, these issues are amplified because they are present in both the recitations referring to vimentin and also those referring to SqBE18.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5- 10, 15, 37, 39, 41-43, 48, 50, and 52-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and abstract ideas without significantly more. 
Claims 1, 3, 5-10, 15, 37, 39, 41-43, 48, 50, and 52-55 set forth a relationship between the percentage of methylated vimentin nucleic acid sequences in a sample and the presence of esophageal neoplasia or metaplasia.  Claims 37, 39, 41-44 and 48, 50, and 52-55 additionally set forth a relationship between the percentage of methylated “SqBE18” sequences in a sample and the presence of esophageal neoplasia or metaplasia.  These limitations describe a naturally occurring correlation that the courts have recognized as a natural law. 
Claims 1, 37, and 48 also recite “measuring the amount or methylated cytosines in CpG dinucleotides,” “generating a methylated read,” “measuring the number” of methylated reads, and “detecting” a percentage of reads which, when read in light of the specification, reasonably read on reviewing data and analyzing it to count CpG, calculating the percentage of methylated CpG within a read (a mathematical process), counting the number of methylated reads in a sample and calculating the percentage of methylated reads.  Thus these steps, considering the broadest reasonable interpretation of the claims encompass the review and analysis of data, which is simple enough to be performed in the mind and thus the claims set forth abstract ideas that are mental processes, and in the case of calculating percentages are also mathematical concepts.  
Finally, the claims end with a step of “diagnosing” the subject as having esophageal neoplasia or metaplasia which is a step that can be performed in the mind, and is therefore an additional mental process abstract idea.  
Claim 1 does not set forth any process steps in addition to the judicial exceptions.  Therefore it neither integrates the exceptions nor amounts to significantly more than the exceptions. 
Claims 37 and 48 set forth steps of obtaining a sample in addition to the judicial exceptions.  Obtaining a sample is set forth with such breadth (encompassing any possible type sample and any sampling technique) that it is considered insignificant presolution activity.   Furthermore, even when the “measuring the amount of methylated cytosines” step is considered to require, for example, some physical manipulation of nucleic acid in order to determine the presence or absence of methylation at CpG positions or steps of bisulfite treating and next-generation sequencing, this too is recited at such a high level of generality that it amounts to insignificant presolution activity.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these presolution activities were well known, routinely practiced techniques at the time of the invention, see the review article Lee et al. (Cancer Lett. 2013 November 1; 340(2): doi:10.1016/j.canlet.2012.10.040. sixteen pages) which teaches a variety of next-generation sequencing techniques.  The reference teaches bisulfite treatment followed by next-generation sequencing for the analysis of methylation in obtained biological samples, which includes determining the methylated cytosines in a amplified portion of a target.  With regard to claims 6, 7, and 15, sequencing a portion of the vimentin gene amplified with the recited primers and comprising the recited nucleic acid sequences does not represent an inventive concept since this technique has been known since at least 2010, See WO 2010/118016.  Obtaining tissue samples by brushing and by means of a balloon were techniques routinely used in medicine at the time of the invention (as discussed in Koss et al. (Am J Clin Pathol 1998; 109:549-557)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Markowitz et al. (US 8415100) in view of Redshaw et al. (BMC Genomics 2014, 15:1174, 14 pages).
Markowitz et al. teaches a method for detecting neoplasia of the upper gastrointestinal tract comprising obtaining a human sample and assaying said sample for the presence of methylation within the vimentin gene (disclosed therein as SEQ ID NO:  2), wherein methylation of said nucleotide sequence is indicative of neoplasia of the upper gastrointestinal tract, and in particular esophageal cancer (see claim 7).  Thus the reference teaches diagnosing a subject as having an esophageal neoplasia or metaplasia following measuring methylation in the vimentin gene.  The reference teaches most esophageal adenocarcinoma samples showed high levels of vimentin methylation, from 10% to 100% of total input tumor DNA (Fig 51), but that methylation as low as 1% of total input tumor DNA was observed (Col. 46, line 67-Col. 47, line 6).  
Markowitz additionally teaches a differentially methylated region within the vimentin gene (see Figures 22-26).  This region includes more than ten CpG.  
The reference does not teach generating a methylated read having 80% of cytosines in CpG dinucleotides that are methylated, and the reference does not teach counting or measuring the number of methylated reads when they are present. The reference teaches that methylated positions could be identified by directly sequencing amplification products to determine CpG or UpG dinucleotides (Col. 30, lines 18-23).  The reference does not teach employing next-generating sequencing. 
Redshaw et al. teach employing bisulfite amplicon next generation sequencing to detect methylated CpG positions (p. 12), and the reference teaches obtaining an amplicon having 19 informative sites and producing a read based estimate in which each sequence read was considered methylated when greater than 80% of the interrogated positions were unconverted (i.e. methylated) (p. 12).  The reference teaches that this method was in high concordance with a method that averaged the mean methylation rate over all the sites.  
It would have been prima facie obvious to one having ordinary skill in the art at before the effective filing date to have modified the method taught by Markowitz et al. so as to have employed NGS with a read based estimate technique for identifying methylated reads.  This technique results in identifying a sequence as methylated if at least 80% of the cytosines in CpG dinucleotides are methylated.  Furthermore, given that Markowitz et al. teach that total methylation in EAC varied from 1%-100%, it would have been prima facie obvious to one having ordinary skill in the art to have determined that esophageal neoplasia or metaplasia were present when greater than 1% of the reads were identified as methylated, and when greater than 1.05% of the reads are methylated, when greater  than 3% of the reads are methylated, and also when greater than 5% of the reads are methylated (see Figure 51).   With regard to claims 5 and 7, it would have been prima facie obvious before the filing date of the instant application to have amplified and sequenced the entire DMR identified by the reference in order to obtain complete information about the methylation status of the patient being tested.  This necessarily would have resulted in amplifying a region that included more than 10 nucleotides, and additionally it would have comprised amplifying SEQ ID NO:  16207, 16208, including the 10 CpG in 16211 and 16212 as these within the bisulfited DMR,  see nucleotides 182-287 of the DMR.  
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. (US 8415100) in view of Redshaw et al. (BMC Genomics 2014, 15:1174, 14 pages) as applied to claims 1-5, 7-10, and 15  above, and further in view of Shah et al.  (J Gastrointest Oncol 2015;6(1):20-30).
The teachings of Markowitz et al. in view of Redshaw et al. are given previously in this office action and fully incorporated here.   These do not teach treating the esophageal cancer.
Shah et al. teach that treatment options for esophageal metaplasia and neoplasia include a combination of endoscopic treatment, chemotherapy, radiation therapy and surgical resection (p.  21).  Surgical treatment includes EMR (p. 23).  Claim 12 further defines the therapeutic agent but does not require that the treatment is a therapeutic agent.  For claim 12 the teaching of surgery and radiofrequency ablation (RFA) (p. 25) meet the claim limitations.  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have included a step of treating the identified metaplasia or neoplasia by employing one of the methods taught by Chak et al. in order to restore the patient to health.  
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. (US 8415100) in view of Redshaw et al. (BMC Genomics 2014, 15:1174, 14 pages) as applied to claims 1-5, 7-10, and 15  above, and further in view of Volgestein et al. (WO 2010/118016).
The teachings of Markowitz et al. in view of Redshaw et al. are given previously in this office action and fully incorporated here.   These do not teach the primers recited in claim 6. 
The primers recited in claim 6 are identical to the primers taught by Volgestein for the amplification of a methylated region of vimentin, a region which is within the DMR taught by Markowitz.  See SEQ ID NO:  2 and 3 taught in Volgestein. 
It would have been prima facie obvious to one having ordinary skill in the art before the invention was made to have employed the amplification primers of Volgestein within the method taught by Markowitz in view of Redshaw in order to provide an amplification product for determining methylation levels and diagnosing esophageal metaplasia or neoplasia.

Claims 37, 39, 41-48, 50, and 52-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. (US 8415100) in view of Redshaw et al. (BMC Genomics 2014, 15:1174, 14 pages) as applied to claims 1-5, 7-10, and 15  above, and further in view of Chak et al. WO 2016/109712.
The teachings of Markowitz et al. in view of Redshaw et al. are given previously in this office action and fully incorporated here.  Markowitz et al. teach detecting vimentin methylation in brushings as indicative of metaplasia or neoplasia (See Example 3 and Figure 55).  These do not teach a method which includes measuring the amount of methylated cytosines in CpG dinucleotides in an SqBE18 nucleic acid. These do not teach a method wherein the brushing is by means of a balloon.  These do not teach treating the esophageal cancer.  
Chak et al. teaches SqBE18 for the detection of esophageal cancer.  The reference exemplifies a method in which bisulfite treated SqBE18 was amplified, and sequenced.  The amplified portion had 21 CpG sites, and reads that had more than 9 CpG methylated were considered methylated reads (Table 1A).  In this case, any read that had at least 70% methylation (i.e. at least 15/21) is called as methylated.  In Table 1A the cut off for sample positivity is 0.01, that is any sample with greater than 1% methylated reads is classified as having EAC or another metaplastic or neoplastic phenotype.  This means any sample that is 3% or greater methylated reads would be classified as having esophageal neoplasia or metaplasia.  Chak et al. teaches obtaining a sample by brushing which includes by means of a balloon (p. 19, line 20).  
Chak teaches treating subjects who have been diagnosed as having metaplasia or neoplasia with any one of a variety of treatments, including surgery (endoscopic mucosal resection, anti-reflux surgery or chemotherapy (cisplatin and 5-fluorouracil) (p. 88-89).  
Furthermore, the reference exemplifies a variety of percentages as cutoffs for calling a read methylated (see Table 1A and 2A where the cut off is between 50% and 88% depending on the marker), and a variety of cutoffs for positivity for a sample of both 1% and 10%, exemplifying that sensitivity and specificity vary when these parameters are changed (see Table 4A).  
Table 1B exemplifies assays with combinations of markers, including an assay which included vimentin and SqEB18 (all amplicon together).  
It would have been prima facie obvious to one having ordinary skill in the art before the invention was made to have modified the method taught by Markowitz in view of Redshaw so as to have additionally included SqEB18 in the assay for detecting esophageal cancer.  One would have been motivated to combine the assays in order to provide a more comprehensive test for the detection of esophageal neoplasia or metaplasia, following the example of Chak et al. to test different combinations of markers.  Furthermore, it would have been obvious to have implemented the brushing taught by Markowitz by sampling via a balloon because Chak teaches that this is a means for obtaining a brushing known in the art, and thus the substitution would provide the predictable result of obtaining a suitable sample for measuring methylation.  Further still, it would have been obvious to have included a step of treating the identified metaplasia or neoplasia by employing one of the methods taught by Chak et al. in order to restore the patient to health.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5- 11, 12-15, 37, 39, 41-48, 50, and 52-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11136629, 10450615, 8415100, 8221977, and are provisionally rejected over the claims of 15/540956 and 16/315405 in view of Markowitz and Redshaw and Chak and Shah and Volgelstein. 
 	The issued patents and copending applications disclose products and methods for detecting esophageal cancer by detecting methylation in vimentin or SqBE18.  
These do not teach the cut-offs set forth in the rejected claims.  The teachings of the additional references are given previously in this office action and are incorporated herein.  
The cutoffs for vimentin are taught by Markowitz in view of Redshaw, and for SqBE18 are addressed by Shaw.  It would have been obvious to have modified the methods disclosed in the issued patents so as to have applied the cut-off levels taught in the prior art in order to provide a method with high specificity and sensitivity for the detection of esophageal metaplasia and dysplasia.  
	Furthermore, insofar as these to not teach treating esophageal cancer, the reasons this would be further obvious in view of Shah apply here and are fully incorporated. 
	Furthermore, insofar as these do not teach employing the primers of claim 6, the reasons this would be further obvious in view of Shah apply here and are fully incorporated.
	Furthermore, insofar as these do not teach combining vimentin and SqBE18 assays, the reasons this would have been further obvious are given previously in this office action and fully incorporated here.  
Response to Remarks
	Any previous rejection which is not specifically reiterated in this office action, or particularly addressed in any way, was overcome by amendment to the claims.  
	With regard to the rejections under 112b, these have been withdrawn and new rejections have been set forth to address the amended claims.  Applicant states that it is clear the recitation “measuring the number of methylated reads” refers to those reds determined in the previous step, but the previous step does not recite determining “reads” it sets forth “generating a methylated read.”  The confusion remains as set forth in the rejection.  
 	Regarding the rejection under 101, applicant traverses.  Applicant argues that the claims are not directed to a naturally occurring correlation or an abstract idea, and even if they do the claims integrate additional steps into a practical application and provide an inventive concept. 
 	Applicant states that claim 1 does not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility (2019 PEG).  Applicant states that the claim does not recite any mathematical relationships, formulas or calculations.  However, the claim does set forth detecting “at least 1% of the methylated reads” which sets forth a calculation since determining a percentage requires a calculation.  Applicant states that the claim does not recite a mental process, however the “measuring the amount of methylated cytosines” and “measuring the number of methylated reads” and “detecting at least 1%” and “diagnosing” are all steps that can be practiced by the review of data in the mind.   
 Applicant argues that the claim requires the combination of measuring and detecting “at least 80% of the cytosines in CpG dinucleotides” and “at least 1% of the methylated reads,” and that it is not possible for the human mind to observe that level of specificity.  Applicant argues that the present claims are complex in that they require a several-step manipulation of data and further add meaningful limitations on the detecting and measuring steps.  
 	The scope of the claims does not limit or require any particular number of “reads” or CpG sites to be considered.  The scope is quite broad and reasonably encompasses embodiments where only one or two CpG sites are considered, and only one or two reads, for example.   The claimed “amplified portion” of claim 7 is only 106 nucleotides in length, and contains only 12 CpG sites (as indicated by “Y” in SEQ ID NO 16207).  Data representing twelve CpG sites, even for multiple reads, could easily be reviewed in the mind by counting which of the 12 CpG sites was methylated (i.e. was not converted during bisulfite treatment).  Review of each “read” would take seconds, and review of even hundreds of reads could be carried out by a human within hours.  Even if more CpG sites, for example, fifty sites and one hundred reads, the process of reviewing each read for 50 positions could reasonably be practiced in the mind, even if a physical aid such as pencil and paper were required.  The use of a physical aid to help perform a mental step does not negate the mental nature of the limitation, but simply accounts for variations in the memory capacity from one person to another (MPEP 2106.04(a)(2)(III)(B)).  The specification exemplifies “measuring” the amount of methylated cytosines a process in which sequencing data is reviewed and the number of methylated cytosines in an obtained sequence is inferred based on the results of the bisulfite conversion.   This is a data review process.  Embodiments of the instant claims include doing so for a very small number of CpG sites and reads, respectively, and so, there is no apparent reason why this data review could not be conducted as a mental process.  
	The examiner acknowledges that the claim recites several steps, but cannot agree that these steps cannot be practically performed in the human mind, as the analysis amounts to counting methylated positions in relative short sequencing reads, and then counting how many of those reads meet a certain threshold of percent methylation.  MEPEP teaches that “a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” is an example of a claim that recites mental processes (MPEP 2106.04(a)(2)(III)(A)).  Here there are no elements of the analysis that cannot be performed in the human mind.   
 	Applicant argues that claims 37 and 38 have an added level of complexity since they require considering both vimentin and SqBe18 reads.  Again, this claim encompasses the review of sequencing reads with very few CpG sites, and makes no limitation or requirement that any number of reads be considered.  Thus, the data analysis is actually quite simple and could easily be performed as a mental process in the human mind.  
	Applicant argues that the claimed subject matter is not directed to a naturally occurring correlation because the claims clearly provide an improvement to the technical field for esophageal cancer diagnosis.  Applicant argues that the claimed percentages of both cytosines in CpG dinucleotides and methylated reads add meaningful limitations to the steps of measuring and detecting whereby the thresholds set by those two percentages deduce the data generated into a meaningful output, namely diagnosis of esophageal neoplasia or metaplasia.  However, these cut-offs themselves are merely statements of a natural phenomenon that when a certain percentage of CpG are methylated in a certain percentage of nucleic acid molecules in a sample, esophageal neoplasia or metaplasia is present.  This is a natural phenomenon, occurring in nature without the hand of man.  The MPEP teaches “An inventive concept ‘cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself’.” (MPEP 2106.05, second paragraph).  To the extent that the claims require mentally manipulating data in a novel manner, these are patent ineligible aspects of the claim.  The claims here are ineligible because their innovation is in an innovation in ineligible subject matter.  The advance lies entirely in the realm of abstract ideas and a natural phenomenon, with no alleged innovation in the nonabstract realm.  Here there is no improvement to how methylation is detected or measured or any other technological aspect, the purported improvement is to how the data are analyzed and thought about to arrive at a diagnosis, which step, in and of itself is an abstraction.    MPEP 2106.05(a)(II) teaches that using well-known standard laboratory techniques to detect enzymes levels in a bodily sample was not sufficient to show an improvement to technology.  Here any techniques used for detecting methylation (such as the claimed next-generation sequencing (claim 3 and others) were well known at the time of the invention. 
 	Applicant further argues that the use of an amplified portion of bisulfite converted vimentin nucleic acid sequence adds significantly more to the claimed method.  The claims do not in fact require any physical manipulation of an amplified portion of bisulfite converted vimentin nucleic acid molecule, only measuring (i.e. reviewing data to count) the number of CpG dinucleotides in the sequence.  Even if it did require a step of amplifying and sequencing the amplified portion of bisulfite converted vimentin nucleic acid sequence, this does not amount to significantly more than the judicial exceptions because this type of method employs well understood routine and conventional techniques known and widely used at the time of the invention, as is discussed in the rejection. 
	Applicant argues that prior to Applicant’s invention there is no evidence that bisulfite converted samples could be used as claimed in the instant claims to detect esophageal neoplasia or metaplasia.  However, this is not the appropriate standard to consider when considering whether the claim amounts to “significantly more” than the judicial exceptions.  MPEP 2106.05 is express in teaching that “an ‘inventive concept’ is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.”  Thus, evidence is not requires that “bisulfite converted samples” could be used as claimed. 
	Applicant further argues that bisulfite conversion of a nucleic acid sequence results in a non-natural product that is markedly different from the native sequence.  This is not disputed.  However, it is not sufficient to provide evidence that the claims amount to significantly more than the judicial exception (1) because the claims do not require a step of bisulfite converting, only analyzing data from bisulfite converted sequences, and (2) the use of bisulfite conversion, PCR, and sequencing for detecting methylation in target sequences was well-established at the time of the invention, as discussed in the rejection.  
	Applicant points to claims 3 and 4 in Example 29 of the 2016 eligibility examples and argues that the same analysis applies here.  The guidance finds that claim 3 is eligible because at the time the invention was made there was no evidence that porcine antibodies were routinely or conventionally used to detect human antibodies such as JUL-1.  This is contrasted here, where no new or non-conventional detection technique is employed.  The guidance finds that claim 4 is also eligible because it requires using a specific antibody that was not routinely or conventionally used to detect human proteins such as JUL-1.  The instant claims are more similar to claim 2, which relies on using well understood techniques for obtaining data which is then used to diagnose the patient.  
	The rejection is updated to address the amended claims and maintained. 
Regarding the rejection for obviousness, applicant argues that Redshaw et al. is directed to comparing five methodologies that quantify methylation status, one of which is NGS.  Applicant states that Redshaw teaches MethyLight displayed the best linearity across the range of tested samples and NGS overestimated methylation content, and that bisulfite treatment and RE digestion are sources of variability as the initial treatment of DNA can cause non-specific template degradation and confound the relative comparison between samples.  Following this, applicant argues that Redshaw provides no teaching or suggesting for selecting bisulfite conversion as the methodology for quantifying methylation status.  This is not persuasive because Redshaw also teaches that “Bisulfite amplicon NGS showed good precision, whilst the lower precision of qPCR and dPCR analysis precluded discrimination of differences of < 25% in methylation status (abstract).”  Redshaw suggests remedies for the bias observed in NGS, including changes in choice of enzyme and/or annealing temperature, as well as using reference controls to identify an biases that may be introduced (p. 9).  
Redshaw teaches, as was well known at the time of filing, that the most commonly used methods for DNA analysis are bisulfite conversion or methylation-dependent or -sensitive restriction enzymes  (p. 1).  Thus, although these methods introduce bias, they are the most common methods used in the art for detecting methylation, and the methods employed in Redshaw utilize these techniques.  Redshaw points straight to bisulfite treatment as a way to assess methylation since it teaches that bisulfite treatment followed by clonal sequencing is the gold standard for methylation quantification as it allows identification of all methylated cytosines within an extensive region combined with single molecule quantification, and that the development of NGS has provided increased genomic coverage and sequencing depth (p. 2).  
The reference further teaches “Bisulfite amplicon NGS has the advantage over the other tested methods that it provides information on the methylation status of all CpG residues in an amplicon of the gene promoter that is larger than that of typical qPCR/dPCR assays; this technique displayed superior measurement precision compared to the others evaluated, however a systematic bias to over-estimate methylation rate was evident. These findings provide an important benchmark for these methods that assists researchers embarking on methylation studies to determine which method is most suitable for the purposes of their experiments and guide the aspects of these techniques that need to be addressed through the implementation of reference standards for methylation measurements (p. 10).”   
	Applicant further argues that Redshaw provides no teaching or reasonable suggestion as to the threshold values in the claims for generating a methylated read.   These limitations are addressed in the rejection, and the remarks do not provide any specific argument against the analysis in the rejection.  Therefore, having carefully considered this, the rejection is maintained. 
	All further arguments against the prior art rejections incorporate the previous arguments which have been addressed.  
  	Regarding the double patenting rejection, applicant argued that Markowitz cannot be used to support an obviousness-type double patenting analysis.  However, the Markowitz 8415100 reference is available as prior art, in addition to being a conflicting patent, and therefore its use is entirely appropriate.  The reference was published more than three years before the effective filing date of the instant application.  
	Applicant’s arguments regarding US 100400286, 9580754, 7964353, and 7485420 were persuasive and this rejection is overcome.  
	The rejections for the remaining patents and patent applications are MAINTAINED.  Rejections are not held in abeyance.  
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634